From convictions on indictments for kidnapping, assault with intent to murder, and assault and battery by means of a dangerous weapon, the defendant appeals, arguing only one assignment of error, namely, that the judge erroneously denied his motion to dismiss the indictments by reason of the alleged underrepresentation of women in the jury pool from which the grand jury were drawn. The indictments were returned by the grand jury on December 9, 1974. The defendant’s constitutional claim derives from Taylor v. Louisiana, 419 U.S. 522, decided on January 21, 1975. In Daniel v. Louisiana, 420 U.S. 31, decided on January 27, 1975, the Supreme Court declined to give the Taylor decision retroactive application. On facts as to the selection of grand jurors similar to those presented here, we also have declined to apply the Taylor principle retroactively. See Brunson v. Commonwealth, 369 Mass. 106 (1975); Commonwealth v. Daggett, 369 Mass. 790, 794-795 (1976); Commonwealth v. Mobley, 369 Mass. 892, 897-898 (1976); Commonwealth v. Core, ante, 369, 370 (1976). Accordingly, the appeal fails.

Judgments affirmed.

The case was submitted on briefs.